— Appeal from an order of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered January 19, 2010 in a personal injury action. The order granted defendant’s motion in limine to preclude plaintiff Kimberly Martzloff from offering any evidence in support of her claim for emotional damages.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Centra, J.P., Fahey, Peradotto, Sconiers and Gorski, JJ.